Citation Nr: 1336684	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a cervical spinal disorder.  

2.  Entitlement to service connection for a cervical spinal disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In deciding this appeal, the Board has reviewed the Veteran's electronic ("Virtual VA") file, in addition to his physical claims file.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.  VA also is in the process of transitioning to an even newer electronic medium, the Veterans Benefits Management System (VBMS).  In this case, there are additional St. Louis VA Medical Center (VAMC) treatment records, and copies of rating decisions and correspondence from the RO to the Veteran which also appear in the claims file among the Veteran's paperless records in Virtual VA.  There are no additional records in VBMS.

Although the RO indicated the claim stemmed only from an April 2011 rating decision, the Board notes that the Veteran submitted additional private treatment records in December 2010, within one year of the February 2010 rating decision noted above.  Applicable regulations provide that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the February 2010 rating decision did not become final.  Accordingly, the claim on appeal stems from that February 2010 rating decision.  38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Veteran's representative has raised the issue of a clear and unmistakable error in a February 1992 rating decision which denied service connection for a cervical spinal disorder.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a cervical spinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1992 rating decision, the St. Louis RO denied a claim of entitlement to service connection for a cervical spinal disorder.  

2.  The evidence received since the February 1992 rating decision as to a cervical spinal disorder is new in that it is neither cumulative nor repetitive of facts previously considered, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spinal disorder.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R.§§ 3.156, 3.159, 19.32, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.§§ 5103, 5103A; 38 C.F.R.§§ 3.156(a), 3.159, 3.326(a).  The VCAA provides that VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's December 2009 claim and prior to the adjudication of that claim in February 2010, the RO mailed the Veteran a letter in January 2010 advising him of the need for new and material evidence in previously denied claims.  The letter also provided the Veteran with appropriate notice with respect to the specific bases of the February 1992 denial of service connection for a cervical spinal disorder.  This January 2010 notice satisfied VA's duty to notify the Veteran.  

The VCAA further creates a duty to assist Veterans with the procurement of service and other relevant records.  38 U.S.C.A.§ 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and St. Louis VAMC treatment records with the claims file.  The Veteran has submitted, and the RO has associated with the claims file, her private treatment records.  The Veteran has not identified any other VA or private treatment records for the RO to obtain.  Thus the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

38 U.S.C.A §5103A(d) finally includes a duty to provide the claimant with a VA examination when such medical information is necessary to make a decision on the claim.  However, in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003).  In this decision, the Board reopens the claim for service connection for a cervical spinal disorder.  In light of that favorable disposition and the remand below, the Board finds that further discussion as to the VCAA's duty to assist with a VA examination is not required.  

II. New and Material Evidence

The Veteran seeks service connection for a cervical spinal disorder.  In a February 1992 rating decision, the St. Louis RO previously considered and denied the Veteran's October 1991 claim for service connection for a cervical spinal disorder.  She did not appeal that decision, and it became final.  38 U.S.C.A. § 7105(d)(3), 38 C.F.R. §§ 19.32, 20.1103.  Therefore, her claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  

In December 2009 the Veteran filed to reopen her claim of entitlement to service connection for a cervical spinal disorder.  The Lincoln RO denied that claim in the February 2010 decision on appeal, citing the lack of any new evidence submitted since the final February 1992 rating decision.  In December 2010, within the one year appellate period of that February 2010 rating decision, the Veteran submitted a statement in which she requested reconsideration for her cervical spinal condition based on new medical evidence.  With this statement, she filed private treatment records showing current diagnoses and treatment for a cervical spinal condition.  

As the record reflects that the RO received the additional private treatment records during the appellate period for the February 2010 rating decision, the Board must determine whether the submissions received contain new and material evidence relating to a pending claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(b), 20.201.  The Board also has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board must consider the question of whether new and material evidence has been received.  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Shade v. Shinseki has significantly relaxed the standard of raising a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Id. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

At the time of the February 2010 rating decision denying service connection for a cervical spinal disorder, the evidence of record consisted of the Veteran's service treatment records, and October 1991 and January 1992 VA examinations.  The RO noted a June 1983 in-service motor vehicle accident causing neck strain, but considered the injury healed prior to separation from service based on a May 1991 MRI showing normal cervical spine.  The RO also noted the lack of diagnosis for a cervical spinal condition at the October 1991 and January 1992 VA examinations based on normal X rays and full range of motion.  

Subsequent to February 1992, the Veteran submitted private treatment records showing current diagnoses for degenerative disc disease and stenosis at C 4-5, 5-6, and 6-7 based on a November 2002 MRI.  The private treatment records also show treatment for cervical spasm in August 1994, surgery in February 2003, and neck pain in February 2012.  In her December 2009 claim to reopen, the Veteran attributed these diagnoses to an in-service motor vehicle accident.  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, this statement must be considered credible.  

In February 1992 the St. Louis RO denied the claim without diagnosis for a current cervical disability at the October 1991 and January 1992 VA examinations, and further lack of a nexus between her active service and current diagnosis.  Subsequent to that February 1992 rating decision, the private treatment records have been associated with the claims file.  The Veteran's lay statements in her December 2009 request to reopen, May 2011 notice of disagreement, and October 2011 substantive appeal have also been associated with the claims file.  

The evidence submitted subsequent to the February 1992 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material.  As noted above, the St. Louis RO initially denied service connection as there was no evidence of a current diagnosis for a cervical spinal disorder, or nexus to service.  The evidence received subsequent to the February 1992 rating decision includes the private treatment records showing current diagnoses for degenerative disc disease and stenosis at C 4-5, 5-6, and 6-7.  

Also as noted above, new and material evidence need not be received as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.  Thus, although the Veteran has not presented medical evidence proving a nexus between her service and cervical spinal disorder, she has presented evidence that speaks directly to the element of a current disability.  Therefore this evidence raises a reasonable possibility of substantiating the claim.  Especially when applying the concepts derived from the VCAA, and affording the Veteran a VA examination to address the remaining element of service connection by ascertaining the etiology of Veteran's current service spinal disorder as it may relate to her in-service motor vehicle accidents.  

The additional evidence received since the February 1992 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of entitlement to service connection for a cervical spinal disorder is reopened.
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spinal disorder is reopened.  To this extent and to this extent only, the appeal is granted.  


REMAND

When the Board reopens a claim after the RO has denied reopening, the Board generally should remand the claim to the RO to consider the evidence and render a new decision.  Hickson v. Shinseki, 23 Vet. App. 394, 403 (2009).  The Board therefore remands the claim of entitlement to service connection for a cervical spinal disorder for initial adjudication on the merits.  

However, the Board notes that the Veteran attended a VA examination in January 2010 in connection with her claim of entitlement to service connection for radiculopathy.  The examiner noted a March 1987 in-service motor vehicle accident as causing a neck injury.  She offered a negative opinion without access to the private treatment records to determine if the Veteran had any treatment of persistent neck symptoms prior to 2003.  

Yet the service treatment records actually show two motor vehicle accidents, in June 1983 and March 1987.  The June 1983 accident caused a neck strain, and the treatment immediately following the March 1987 accident showed no cervical diagnosis or treatment.  The service treatment records also show treatment for neck pain associated with numbness in the shoulders in May 1991 and October 1991.  Moreover, the private treatment records show treatment for cervical spasm in February 1994, after falling off of a chair; prior to the onset of neck pain in February 2003, after taking up weight lifting.  

Initially, the January 2010 VA examiner's opinion is based on an inaccurate medical history, completely lacking discussion of the treatment for neck pain between 1987 and 2003 as listed above.  Medical opinions based upon inaccurate factual premises are entitled to no probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran should be afforded a new VA examination, to give the examiner access to the private treatment records prior to forming a medical nexus opinion.  

Finally, the record clearly reflects that the Veteran receives both private treatment and treatment through the St. Louis VAMC.  On remand the RO/AMC should obtain any outstanding treatment records prior to performing the necessary VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask her to authorize the release of any additional private treatment records.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not of record.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

2.  The RO/AMC should associate any outstanding treatment records, since November 2012, from the St. Louis VAMC with the Veteran's claims file.  

3.  After any outstanding VA or private treatment records have been obtained, schedule the Veteran for a VA orthopedic examination.  The examiner should review the claims file in conjunction with conducting the examination, and should opine as to whether it is at least as likely as not (50 percent or greater probability) that any cervical spinal disorder present is related to either the June 1983 or March 1987 in-service motor vehicle accident, or is otherwise related to her military service.  In so doing, the examiner should consider the Veteran's May 1991 and October 1991 in-service treatment for neck pain associated with numbness in the shoulders, and the private treatment records showing treatment in February 1994 for cervical spasm and the onset the onset of cervical pain and numbness in February 2003.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


